On appeal by the defendants Leon and Jules Feldman, the order of May 12, 1952, granting plaintiff a further bill of particulars, is unanimously affirmed, with $20 costs and disbursements to the respondent. Appeal by the defendant Mark Feldman from the order of May 12, 1952, unanimously modified so as to strike out items 11 and 12 and, as so modified, affirmed. Settle order on notice. Plaintiff’s cross appeal from so much of the order entered May 12, 1952, as denied plaintiff certain additional particulars, unanimously modified so as to grant plaintiff, in addition to the items already allowed, the following items: (1), (9), (10), (13), (15), (16), (18), (19), (23), (25), (26), (27), (29), (30), (35) and (37) and, as so modified, affirmed. The parties to this litigation should desist from further unnecessary, repetitious or vexatious motions and appeals, and should proceed expeditiously to trial. The present five appeals pending1 now before this court relating to bills of particulars and motions to preclude are disposed of as hereinabove specifically indicated in the respective appeals. Where plaintiff is allowed a further bill of particulars, defendants are directed to serve such bill within twenty days after service of a copy of the order with notice of entry thereof. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.